     Case 4:17-cv-00314-WS-CAS Document 33 Filed 11/13/18 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION
PAULA TRIGG

     VS                                              CASE NO. 4:17cv314-WS/CAS

CAPITAL ONE BANK (USA) N.A.

                                    JUDGMENT

     All claims are dismissed with prejudice.

                                       JESSICA J. LYUBLANOVITS
                                       CLERK OF COURT



November 13, 2018                      s/ Cindy Markley
DATE                                   Deputy Clerk: Cindy Markley
